ﬁniteh ﬁizthaa @nurf [If Appeals

For the Seventh Circuit
(Hucag0,IHhKns60604

October 1, 2004
Before

Hon. anm H. EAsntmxm, Circuit Judge
Hon. TmmuaaT. Evmm, Circuit Judge

Hon. DIME S. Sums, Circuit Judge

Uurnm Smmnscm'AMHHCA, Appeal from the United
Plaintiff—Appellant, States District Court
for the Northern
No, 03-3404 v, District of Illinois,

Eastern Division.

DAVID'MALIK,

Defendant—Appellee. NO- 02 CR 972
Milton I. Shadur,

Judge.

Order

The opinion of this court issued on September 22, 2004, is
amended as follows:

Page 4, six lines from the bottom, change "United States
v. Pollard, 56 F.3d 667 (7“h Cir. 1995) to “United States v.
Polland, 56 F.3d 776 (7th Cir. 1995).